Case 5:20-cm-00019-ELW Document1 Filed 02/11/20 Page 1 of 14 PagelD #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant 5
WESTERN DIST SRANSES

UNITED STATES DISTRICT Court FILED

 

for the FEB 1 { 2020
Western District of Arkansas DOUGLAS F YOUNG, Clerk
B
In the Matter of the Search of ) Deputy Clerk
Bi de ‘be th tob hed ’
Brey describe te property to searched caren. 5 20 cm 19
Oath Holdings, Inc. account )
"wking_@yahoo.com"

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

Prapeeh ig-be sept ched ad Rie HE ocatio has authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A) and 271 1(3)
(A) and Federal Rule of Criminal Procedure 41
located in the District of , there is now concealed (identify the

person or describe the property to be seized):
SEE ATTACHMENT "B"

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
C a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. 2422(b) Attempted Online Enticement of a Minor

The application is based on these facts:

Continued on the attached sheet.
O Delayed notice of days (give exact ending date ifmorethan30 days: =———_—=sé+dy is requested

under 18 U.S.C. § 3103a, the basis of which is set forth ey the attached sheet.

Akh ‘5 signature

Gerald Faulkner, Special Agent
Printed name and title

Sworn to before me and signed in my presence.

pate: ali [2oaD fo df Wuldingan_.

Judge's signature

 

City and state: Fayetteville, Arkansas Honorable Erin L. Wiedemann
Printed name and title

 
Case 5:20-cm-00019-ELW Document1 _ Filed 02/11/20 Page 2 of 14 PagelD #: 2

ATTACHMENT C

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS

STATE OF ARKANSAS

ss AFFIDAVIT

COUNTY OF WASHINGTON

Affidavit in Support of Application for Search Warrant
I, Gerald Faulkner, being duly sworn, depose and state as follows:

1. I am a Special Agent with the Department of Homeland Security, Homeland
Security Investigations (HSI), currently assigned to the Assistant Special Agent in Charge Office
in Fayetteville, Arkansas. I have been so employed with HSI since April 2009. As part of my
daily duties as an HSI Special Agent, I investigate criminal violations relating to child exploitation
and child pornography including violations pertaining to the illegal production, distribution, online
enticement, transportation, receipt and possession of child pornography, in violation of Title 18,
United States Code, Sections 2251, 2251A, 2422(b), 2252(a) and 2252A. I have received training
in the area of child pornography and child exploitation, and have had the opportunity to observe
and review numerous examples of child pornography (as defined in Title 18, United States Code,
Section 2256) in all forms of media including computer media. I have also participated in the
execution of numerous search warrants and arrest warrants, a number of which involved child
exploitation and/or child pornography offenses. This affidavit is being submitted based on
information from my own investigative efforts as well as information obtained from others who
have investigated this matter and/or have personal knowledge of the facts herein.

a This affidavit is made in support of an application for a search warrant for
Case 5:20-cm-00019-ELW Document1 Filed 02/11/20 Page 3 of 14 PagelD #: 3

information associated with a certain account that is stored at a premises owned, maintained,
controlled, or operated by Oath Holdings, Inc. (formerly known as Yahoo, Inc.), an electronic
mail/Internet service provider headquartered at 701 First Avenue in Sunnyvale, California
94089. This affidavit is made in support of an application for a search warrant under Title 18,
United States Code (U.S.C.), Section 2422(b) — Attempted Online Enticement of a Minor; to
require Oath Holdings, Inc. to disclose to the government records and other information in its
possession pertaining to the subscriber or customer associated with the electronic mail account
(email): wking @yahoo.com. As such, it does not include all of the information known to me as
part of this investigation, but only information sufficient to establish probable cause for the

requested search warrant.

Statutory Authority

3. This investigation concerns alleged violations of Title 18, United States Code,
Section 2422(b) — Attempted Online Enticement of a Minor, making it a crime for a person to use
the internet or any other means which affects interstate commerce and attempt to knowingly
persuade, induce, entice and coerce a person who has not attained the age of 18 years to be caused
to engage in a criminal sex act.

a. Under Title 18, United States Code, Section 2422(b), it is a federal crime for any
person to knowingly persuade, induce, entice, or coerce any individual who has not attained the
age of 18 years, to engage in prostitution or any sexual activity for which any person can be
charged with a criminal offense, or attempts to do so. Further, under Title 18, United States Code,
Section 2253(a)(3), a person who is convicted of an offense under Title 18, United States Code,
Section 2422(b), shall forfeit to the United States such person’s interest in any property, real or

personal, used or intended to be used to commit or to promote the commission of such offense.
Case 5:20-cm-00019-ELW Document1 Filed 02/11/20 Page 4 of 14 PagelD #: 4

Background regarding Computer/ Electronic Devices and the Internet
4. I have had both training and experience in the investigation of computer-related
crimes. Based on my training, experience and knowledge, I know the following:

a. Cell phones and more advanced devices known as “smart phones” function the
same as computers and can run computer software and applications, create and edit
files, access the Internet, chat, text, email, and interact with others on the Internet,
and store, send, and receive files, among other functions. Cell phones and smart
phones have been used by child pornographers to send, receive, store, and produce
images depicting child pornography, as well as engage in voice, email, text, and
real time chat conversations with minors and others. Cell phones and smart phones
can contain SD cards and/or SIM cards that can store data such as pictures, videos,
text messages, contact lists, call logs and other data.

b. Computer technology, including mobile smart or cell phones, and the Internet have
revolutionized the manner in which persons who have a sexual interest in children
can communicate. The Internet affords individuals several different venues for
meeting each other, meeting children and their parents, obtaining, viewing and
trading child pornography in a relatively secure, and anonymous fashion.

c. Computers including cell phones basically serve five functions in connection with
child exploitation: production of child pornography, communication, distribution,
storage, and social networking. In addition, new technologies are developing
allowing average computer users avenues to mask their IP addresses for more

private Internet browsing sessions.
Case 5:20-cm-00019-ELW Document1 Filed 02/11/20 Page 5 of 14 PagelD #: 5

d. Through the Internet, electronic contact can be made to literally millions of
computers around the world using any of their devices.

e. As with most digital technology, communications made from a computer or smart
phone are often saved or stored on that device. Storing this information can be
intentional, for example, by saving an e-mail as a file on the computer or saving the
location of one’s favorite websites in “bookmarked” files. Digital information can
also be retained unintentionally. Traces of the path of an electronic communication
may be automatically stored in many places, such as temporary files or ISP client
software, among others. In addition to electronic communications, a computer
user’s Internet activities generally leave traces in a computer’s web cache and
Internet history files. A forensic examiner often can recover evidence that shows
whether a computer contains peer-to-peer software, when the computer was sharing
files, and some of the files that were uploaded or downloaded. Computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a hard drive, deleted, or viewed via the Internet. Electronic files
downloaded to a hard drive can be stored for years at little or no cost. Even when
such files have been deleted, they can be recovered months or years later using
readily available forensic tools. When a person “deletes” a file on a home
computer, the data contained in the file does not actually disappear; rather, that data
remains on the hard drive until it is overwritten by new data. Therefore, deleted
files, or remnants of deleted files, may reside in free space or slack space -- that is,
in space on the hard drive that is not allocated to an active file or that is unused after

a file has been allocated to a set block of storage space -- for long periods of time
Case 5:20-cm-00019-ELW Document1 Filed 02/11/20 Page 6 of 14 PageID #: 6

before they are overwritten. In addition, a computer’s operating system may also
keep a record of deleted data in a “swap” or “recovery” file. Similarly, files that
have been viewed via the Internet are automatically downloaded into a temporary
Internet directory or “cache.” The browser typically maintains a fixed amount of
hard drive space devoted to these files, and the files are only overwritten as they
are replaced with more recently viewed Internet pages. Thus, the ability to retrieve
residue of an electronic file from a hard drive depends less on when the file was
downloaded or viewed than on a particular user’s type of device, operating system,

storage capacity, and computer habits.
Case 5:20-cm-00019-ELW Documenti_ Filed 02/11/20 Page 7 of 14 PagelD #: 7

Se As is the case with most digital technology, communications by way of computer
can be saved or stored on the computer used for these purposes. Storing this information can be
intentional, i.e., by saving an e-mail as a file on the computer or saving the location of one's favorite
websites in, for example, "bookmarked" files. Digital information can also be retained
unintentionally, e.g., traces of the path of an electronic communication may be automatically
stored in many places (e.g., temporary files or ISP client software, among others). In addition to
electronic communications, a computer user's Internet activities generally leave traces or
"footprints" in the web cache and history files of the browser used. A forensic examiner often can
recover evidence suggesting the Internet activities such as whether a computer contains specific
applications or software, when the computer was sharing files and some of the files which were
uploaded or downloaded, as well as the date, time, means, and individual with which the user of
the computer was contacting via electronic communication. Such information is often maintained
indefinitely until overwritten by other data.

Background Regarding Craigslist

6. Based on my knowledge and experience and information obtained from other law
enforcement personnel with training and experience in this area, the following is known about
Craigslist:

a. Craigslist is a classified advertisement website with sections devoted to
jobs, housing, for sale, items wanted, services, community service, gigs,
resumes, and discussion forums.

b. The website began services in 1995 as an email distribution list to friends,
featuring local events in California. It then became a web-based service in
1996 and expanded into other classified categories. Craigslist started
expanding in 2000, and now covers 70 countries.

c. The website serves more than approximately 20 billion page views per
month, putting it 72" place overall among websites in the United States
Case 5:20-cm-00019-ELW Document1 Filed 02/11/20 Page 8 of 14 PagelID #: 8

with more than 49.4 million unique monthly visitors in the United States
alone.

d. Over the years, Craigslist became a very popular online destination in
arranging personal dates and sexual encounters through their “Personals”
section. In March 2018, Craigslist discontinued the section in response to
the passing of the Stop Enabling Sex Trafficking Act by the United States

Congress.

e. Craigslist has a user flagging system to quickly identify illegal and
inappropriate postings. Users may flag postings they believe to be in
violation of Craigslist guidelines. Flagging does not require account login
or registration and can be done anonymously by anyone.

Background Regarding Yahoo Email Accounts
7. Based on my knowledge, experience and information obtained from other law
enforcement personnel with training and experience in this area, the following is known about

Yahoo email accounts:

a, Yahoo provides a variety of on-line services, including electronic mail (“e-mail”)
access, to the general public. Yahoo allows subscribers to obtain e-mail accounts
at the domain name “yahoo.com”.

b. Subscribers obtain an account by registering with Yahoo. During the registration
process, Yahoo asks subscribers to provide basic personal information to create a
personal account.

Cc. Emails that are sent to Yahoo subscribers are stored in the subscriber’s “in-box”
on Yahoo servers until the subscriber deletes the e-mail. If the subscriber does
not delete the message, the message can remain on Yahoo servers indefinitely.

d. When a subscriber sends an e-mail, it is initiated at the user’s computer,
transferred via the Internet to Yahoo’s servers, and then transmitted to its end
destination. Yahoo often saves a copy of the e-mail sent. Unless the sender of the
e-mail specifically deletes the e-mail from the Yahoo server, the e-mail can
remain on the system indefinitely.

e. A Yahoo subscriber can also store files, including e-mails, address books, contact
or buddy lists, calendar data, pictures, and other files on servers maintained and/or
owned by Yahoo.

7 Yahoo asks each of their subscribers to provide certain personal identifying

information when registering for an e-mail account. This information could
Case 5:20-cm-00019-ELW Document1 Filed 02/11/20 Page 9 of 14 PagelID #: 9

include the subscriber’s full name, physical address, telephone numbers and other

identifiers, such as alternative e-mail addresses, and, for paying subscribers,

means and source of payment (including any credit or bank account number).

Summary of the Investigation to Date
8. Beginning in September 2019, the HSI Internet Crimes Against Children (ICAC)

Task Force and Arkansas State Police with assistance from local law enforcement agencies, set up
an operation to target online predators during the 2019 Bikes, Blues and Bar-b-que rally in
Northwest Arkansas. As a part of the operation, undercover law enforcement agents put out
multiple advertisements on online websites and mobile applications or “apps.” During the
operation, an individual later identified as being Wayne KING, responded to a particular Craigslist
advertisement posting and ultimately began chatting through email and cellular telephone
messaging correspondence with an undercover agent, posing as a minor female, in order to
negotiate the terms of engaging in a sexual act which would constitute a violation of both Arkansas
and federal statutes.

9. On or about September 17, 2019, KING responded to an undercover Craigslist
advertisement where an Arkansas State Trooper represented himself to be a fourteen (14) year old
minor female (the “Undercover”). Between approximately September 17, 2019 and September
25, 2019, KING, utilizing the email address of wking_49@yahoo.com and identifying himself as
“Wayne,” engaged in multiple emails and text messages with Undercover where he discussed
specific details of performing sexual activities and arranged a meeting for a sexual encounter.
KING also provided the Undercover with a personal phone number of 479-249-9408. He
additionally communicated with the Undercover on a cellular device through phone number 870-
302-9634. On September 25, 2019, at approximately 1530 hours, KING was encountered as he

arrived at the prearranged meeting location discussed with the Undercover female for the sexual
Case 5:20-cm-00019-ELW Document1 Filed 02/11/20 Page 10 of 14 PagelD #: 10

encounter. At the time of his arrest for violations of Arkansas state laws, KING was found to be
in possession of a ZTE TracFone cellular telephone and a LG Model 329G cellular telephone .

10. Following his encounter and subsequent arrest, KING was transported to the HSI
Fayetteville, Arkansas Field Office and escorted into an interview room. Prior to KING being
informed of the events leading up to his arrest, the Undercover utilized his state issued undercover
mobile device and called the cellular phone number of the individual who the Undercover had
been communicating with during the investigation for the previously arranged sexual encounter.
KING’s cellular telephone, which had been previously seized and was present in the interview
room began ringing. The internet capable cellular telephones, which were the only electronic
devices located on KING at the time of his arrest, are believed to be the electronic devices utilized
to communicate with the Undercover through KING’s personal email account and phone numbers.

11. In November 2019, your Affiant sought and obtained a federal search warrant for
KING’s seized cellular telephones. Forensic examinations conducted on KING’s ZTE Tracfone
bearing IMSI (International Mobile Subscriber Identify) Number 310008703012266 revealed the
“User Accounts” section of the report had approximately seven (7) email accounts linked to the
cellular device, all of which were listed as being wking_49@yahoo.com. Additional review of
the forensic report showed through the ““Web History” section that KING had multiple time stamps
from approximately September 15, 2019 through approximately September 24, 2019 of having
accessed his “Yahoo Mail” account which is the same account utilized to speak with the
Undercover. KING was also shown though his ZTE Tracfone to have accessed the Craigslist.com
classified advertising website on multiple occasions.

Conclusion
Case 5:20-cm-00019-ELW Document1 Filed 02/11/20 Page 11 of 14 PagelD #: 11

12. Based on the foregoing information, probable cause exists to believe there is
located on the computer servers of Oath Holdings, Inc. (formerly known as Yahoo, Inc.) located
at 701 First Avenue in Sunnyvale, California 94089 evidence of violations of Title 18, United
States Code, Section 2252. Your Affiant prays upon this honorable court to issue a search
warrant to Oath Holdings, Inc. for the items set forth in attachment “B” (which is attached hereto
and incorporated herein by reference), that constitute evidence, fruits, and instrumentalities of
violation of Title 18, United States Code, Section 2422(b) — Attempted Online Enticement of a

Minor.

Ahab bles

Gerald Faulkner, Special Agent
Homeland Security Investigations

+h
Affidavit subscribed and sworn to before me this \ | day of Februany,2000

Honorable Erin L. Wiedemann
United States Magistrate Judge

 

 
Case 5:20-cm-00019-ELW Document1 Filed 02/11/20 Page 12 of 14 PagelD #: 12

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the Oath Holdings, Inc. (Yahoo Email)

account:
wking_@yahoo.com (record request timeframe September 1, 2019 through present).

that is stored at premises owned, maintained, controlled, or operated by Oath Holdings, Inc.
headquartered at 701 First Avenue in Sunnyvale, California 94089.
Case 5:20-cm-00019-ELW Document1_ Filed 02/11/20 Page 13 of 14 PagelD #: 13

ATTACHMENT B

I. Information to be disclosed by Oath Holdings, Inc. (the “Provider”)

Any e-mails, records, files, logs, or information that has been deleted from Provider

account, wking_@yahoo.com, but is still available to the Provider; or that has been preserved in

that Provider account from September 1, 2019 through the present. The Provider must disclose

to the government the following content or information contained in Oath Holdings, Inc. (Yahoo

Email) wking_ @yahoo.com:

a.

All e-mails, including stored or preserved copies of e-mails sent to and from the
account, draft e-mails, the source and destination addresses associated with each
e-mail, the date and time at which each e-mail was sent or received, and the size
and length of each e-mail;

All documents containing information that: identifies the account, or account
holder, to include full name, physical address, telephone numbers, and other
identifiers; reveals session times and duration; establishes the date on which the
account was created, and the IP address used to register the account; establishes
log-in IP addresses associated with session times and dates, account status,
alternative e-mail addresses provided during registration, methods of connecting,
log files, and means and source of payment (including any credit or bank account
number);

The types of service utilized;

All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures,

and files;
Case 5:20-cm-00019-ELW Document1 Filed 02/11/20 Page 14 of 14 PagelD #: 14

e. All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of
actions taken.

Il. Information to be seized by the government

The government is authorized to seize only information described in Section I that
constitutes fruits, contraband, evidence and instrumentalities of violations of Title 18, United
States Code, Sections; 2422(b) [Attempted Online Enticement of a Minor]; including
information pertaining to the following matters:

a. The identity and whereabouts of those persons who created, used, or
communicated with the Yahoo Email account identified in Attachment A.

Ill. Means of Production

Oath Holdings, Inc. shall disclose responsive data, if any, by sending to Homeland
Security Investigations, C/O: Special Agent Gerald Faulkner at 3419 North Plainview Avenue,
Fayetteville, Arkansas 72703 via U.S. Postal Service or another courier service, notwithstanding

Title 18 U.S.C. 2252A or similar statute or code.
